Citation Nr: 0632293	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  05-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits in 
the calculated amount of $48,482.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision entered in March 2005 by 
the Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  That decision denied the veteran's request for 
waiver of an overpayment of improved nonservice-connected 
disability pension benefits in the calculated amount of 
$48,482.  The basis of the Committee's action was that the 
veteran had acted in bad faith in the creation of the 
overpayment in failing to timely report his receipt of 
disability benefits from the Social Security Administration 
(SSA).

Additionally, at his hearing before the undersigned, the 
veteran raised the issue of entitlement to service connection 
for diabetes mellitus.  The veteran's claim for diabetes was 
denied by a rating decision dated September 2004.  The 
veteran filed a timely notice of disagreement in September 
2004.  A Statement of the Case was issued in September 2005.  
The record does not indicate that the veteran thereafter 
filed a substantive appeal on this issue and it is not 
properly before the Board at this time.


FINDINGS OF FACT

1.  In January 2000, the veteran filed a claim for VA 
nonservice-connected disability pension benefits and within 
such application he indicated that he had no income and that 
he had applied for Social Security benefits.

2.  By a rating decision in June 2000, the veteran was 
granted entitlement to a permanent and total disability 
rating for pension purposes.  He was advised of the award of 
VA nonservice-connected disability pension benefits and of 
the necessity for prompt reporting of income from all sources 
and any changes in family income or net worth.

3.  Having advised the veteran in September 2003 of its 
proposal to reduce his VA pension benefits, effective from 
February 2000, the RO effectuated the reduction in January 
2004, based on unreported Social Security Disability (SSD) 
benefits.  Such reduction in VA pension benefits resulted in 
the creation of an overpayment in the calculated amount of 
$48,482.

4.  It is the veteran's sworn testimony that he was told by a 
clerk at the Social Security Administration that he was 
receiving Supplemental Security Income (SSI) benefits and not 
to report this as income to the VA; the veteran was unaware 
of the difference between reportable and non-reportable 
benefits.

5.  The record does not reflect that the veteran engaged in 
actions reflective of an intent to seek an unfair advantage, 
with knowledge of the likely consequences and a resultant 
loss to the government.


CONCLUSION OF LAW

An overpayment of VA nonservice-connected disability pension 
benefits totaling $48,482 was not created through bad faith 
on the part of the veteran.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.965(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006) significantly added to 
the statutory law concerning the VA's duties when processing 
claims for VA benefits, with a redefining of the obligations 
of VA with respect to the duty to assist and inclusion of an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA, with its expanded duties, was not 
applicable to cases involving waiver of recovery of 
overpayment claims, with the Court finding that the statute 
at issue in such cases was found in Chapter 53, Title 38, 
United States Code, and that the provisions of the VCAA were 
relevant to a different chapter, i.e., Chapter 51, Title 38, 
United States Code).  Therefore, the VCAA is not for 
application in this matter.

A review of the evidence of record discloses that the veteran 
filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, seeking nonservice-connected pension 
benefits in January 2000.  At that time he reported that he 
had no income, had not worked since November 1998, and had a 
net worth of $890.  He indicated that he had filed a claim 
for Social Security benefits.  In June 2000, the RO found the 
veteran entitled to nonservice-connected disability pension 
benefits, effective from January 2000, based on no income 
from earnings.  By June 2000 award letter, he was advised 
specifically to advise VA promptly of any change in income.

In July 2000, the RO advised the veteran by letter of a 
change in his award of VA pension, based on a grant of 
pension with aid and attendance benefits added, effective 
from February 1, 2000.  Such award was based, in part, on 
medical evidence showing that the veteran was partially blind 
due to diabetic retinopathy.  This determination advised the 
veteran that his net countable income was zero.  He was 
directed to notify VA of any change in income, including his 
receipt of Social Security benefits.

In December 2000 and 2001, the veteran filed VA Improved 
Pension Eligibility Verification Reports (VA Form 21-0516).  
The veteran reported no income, to include Social Security.  
The RO is not thereafter shown to have communicated with the 
veteran until September 2003, at which time the RO informed 
the appellant by letter that VA was proposing to reduce his 
pension benefits based on unreported Social Security 
Disability benefits effective February 2000.  The veteran was 
informed that Social Security advised that he became entitled 
to their benefits prior to him receiving VA Pension in May 
1999.  

An overpayment in benefits was created following the above-
noted adjustments to the veteran's pension award and the 
veteran was advised of a possible overpayment by letters 
dated September 2003 and January 2004.  The Committee on 
Waivers and Compromises in March 2005 denied the veteran's 
waiver request of the $48,482 overpayment on the basis that 
he had acted in bad faith in the creation of the 
indebtedness.  In this regard, the Committee found that the 
veteran had failed to timely report his Social Security 
Disability benefits, although he was previously advised that 
the rate of pension benefits was directly related to his 
income and that it was his responsibility to advise VA of his 
income from all sources.

In March 2005 letter from the veteran to the VA, he indicated 
he had not worked since 1995 because of his diabetes and 
other ailments.  The veteran stated that he was told by the 
Social Security Administration that he was on SSI and not to 
report this to the VA on his Income Verification Reports 
because this was not income.  The veteran indicated that he 
depended on the Social Security person in New Jersey to 
explain to him that he was on SSI and that she told him that 
SSI was non-countable income, but later found out he was on 
SSD which was countable income.  The veteran explained that 
he had financial hardship and although he was living in the 
family home, he had to refinance his home to pay his medical 
bills.

An August 2006 letter from a local county veterans' service 
officer indicated that the veteran applied for Social 
Security for help with his condition of diabetes and 
amputation of the leg and foot.  It was reported that the 
veteran had mentioned to the service officer that he was told 
by an individual at the Social Security Office that it was 
not reportable income.  The service officer noted that this 
was when the veteran's financial problems began because this 
was not discovered until two years later causing the large 
overpayment.  The service officer did not believe that the 
veteran intentionally tried to deceive the VA or Social 
Security and had known the veteran to be up front and honest 
about his financial problems and any other issues that were 
discussed.  The service officer noted that most of their 
veterans that were on pension did not understand the many 
problems nonservice-connected pensions caused. 

Testimony was offered by the veteran at an August 2006 Travel 
Board hearing.  The veteran testified under oath that a 
Social Security clerk told him that he did not have to report 
his payments from Social Security to the VA and it was free 
money because of his disability.  The veteran remembered 
receiving an award letter from Social Security, but did not 
remember receiving regular statements from them.  The veteran 
testified that he did not ask the VA for assistance when 
filing his financial verification reports.  He stated that 
although he lived in the family home, he had to mortgage his 
house because of his medical bills and had to declare 
bankruptcy.  He received food donations and money from 
friends.  He indicated that he was going to lose his house 
because he could not pay the taxes.  The veteran also 
indicated that he ran a generator for electricity for the 
house.  He testified that he had no assets other than an 
eleven year old car. 

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation of a material fact, or (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b)(2).

After a review of the assembled evidence, including the oral 
and written testimony, the Board finds that the veteran's 
actions in the creation of the overpayment in question were 
not such as to preclude waiver of recovery on the basis of 
bad faith, or indeed the other bars to waiver.  Evidence was 
provided under oath that the veteran relied on information 
given to him by an employee at the Social Security 
Administration, and while the record fails to prove or 
disprove allegations of the discussion with this employee at 
Social Security, it cannot reasonably be concluded that he 
acted with an intent to seek an unfair advantage in this 
instance.  His testimony in this regard was credible.  It is 
noteworthy, too, that the veteran filed only two income 
verification reports in 2000 and 2001 before he was notified 
of his overpayment in 2003.  In addition, there is no 
evidence that VA otherwise contacted him as to cost of living 
adjustments in his pension award or for any other reason 
prior to the 2003 overpayment letter.  Accordingly, waiver of 
recovery of the overpayment of nonservice-connected 
disability pension benefits of $48,482 is not precluded by 
bad faith on the part of the veteran.  The case must 
therefore be returned to the RO for consideration whether 
waiver is warranted under the principles of equity and good 
conscience.


ORDER

The veteran did not act in bad faith and, accordingly, waiver 
of recovery of the overpayment of pension benefits is not 
precluded pursuant to 38 U.S.C.A. § 5302.  To this extent, 
the appeal is allowed.


REMAND

In light of the above-noted determination return of this case 
to the Committee on Waivers and Compromises is required for 
further consideration.  Specifically, it must be ascertained 
whether collection of the debt would be contrary to the 
principles of equity and good conscience.  See 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.965(a).  Certain other development, as 
set forth below, must also be accomplished prior to any 
further Committee action.




Accordingly, and to ensure the veteran's receipt of due 
process of law, this case is REMANDED for the following 
actions:

1.  All communications between the 
veteran and the RO and Debt Management 
Center between 2000 and 2003, should be 
obtained for inclusion in the claims 
folder.

2.  The veteran should be provided with a 
VA Form 20-5655, Financial Status Report, 
and asked to complete it fully and return 
it to the RO.

3.  Thereafter, the Committee on Waivers 
and Compromises should readjudicate the 
veteran's request for waiver and address 
whether recovery of the overpayment would 
be contrary to the principles of equity 
and good conscience.  If the benefit 
sought on appeal continues to be denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response by the 
veteran.

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  By this action, the 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


